Case 3:18-cv-07118-JCS Document 57 Filed 05/27/20 Page 1 of 2
      Case 3:18-cv-07118-JCS Document 57 Filed 05/27/20 Page 2 of 2




                                    S DISTRICT
                                 ATE           C
Dated: May 27, 2020             T
                                                          O
                           S




                                                           U
                          ED




                                                            RT




                                                 ERED
                      UNIT




                                          O ORD
                               IT IS S
                                                                   R NIA




                                                      Spero
                                            seph C.
                      NO




                                    Judge Jo
                                                                  FO
                       RT




                                                              LI




                               ER
                           H




                                                              A




                                    N                         C
                                                      F
                                        D IS T IC T O
                                              R
